           Case 2:20-cv-00413-APG-NJK Document 35 Filed 10/09/20 Page 1 of 2




 1
 2
 3
 4
 5
 6
                                UNITED STATES DISTRICT COURT
 7
                                        DISTRICT OF NEVADA
 8
 9   CHRIS CAVE,
                                                            Case No.: 2:20-cv-00413-APG-NJK
10           Plaintiff(s),
                                                                           ORDER
11   v.
                                                                    [Docket Nos. 32, 33]
12   M. O’BRINKLEY, et al.,
13           Defendant(s).
14         Pending before the Court is Plaintiff’s motion concerning Defendants’ discovery
15 compliance. Docket No. 32. The Court construes Plaintiff’s motion as a motion to compel. See
16 Erickson v. Pardus, 551 U.S. 89, 94 (2007) (Courts liberally construe pro se filings). Also pending
17 before the Court is a motion to extend discovery deadlines, filed by Defendants Brinkley and Mead
18 and joined by Defendant Holmes. Docket No. 33; see also Docket No. 34. The motions are
19 properly resolved without a hearing. See Local Rule 78-1.
20         “Discovery is supposed to proceed with minimal involvement of the Court.” F.D.I.C. v.
21 Butcher, 116 F.R.D. 196, 203 (E.D. Tenn. 1986). Parties should strive to be cooperative, practical,
22 and sensible, and should seek judicial intervention “only in extraordinary situations that implicate
23 truly significant interests.” In re Convergent Techs. Securities Litig., 108 F.R.D. 328, 331 (N.D.
24 Cal. 1985). Discovery motions will not be considered “unless the movant (1) has made a good
25 faith effort to meet and confer . . . before filing the motion, and (2) includes a declaration setting
26 forth the details and results of the meet-and-confer conference about each disputed discovery
27 request.” Local Rule 26-6(c).
28

                                                     1
          Case 2:20-cv-00413-APG-NJK Document 35 Filed 10/09/20 Page 2 of 2




 1         Judges in this District have held that these rules require the movant to “personally engage
 2 in two-way communication with the nonresponding party to meaningfully discuss each contested
 3 discovery dispute in a genuine effort to avoid judicial intervention.” ShuffleMaster, Inc. v.
 4 Progressive Games, Inc., 170 F.R.D. 166, 171 (D. Nev. 1996). The consultation obligation
 5 “promote[s] a frank exchange between counsel to resolve issues by agreement or to at least narrow
 6 and focus matters in controversy before judicial resolution is sought.” Nevada Power v. Monsanto,
 7 151 F.R.D. 118, 120 (D. Nev.1993). To meet this obligation, parties must “treat the informal
 8 negotiation process as a substitute for, and not simply a formalistic prerequisite to, judicial
 9 resolution of discovery disputes.” Id. This occurs when the parties “present to each other the
10 merits of their respective positions with the same candor, specificity, and support during the
11 informal negotiations as during the briefing of discovery motions.” Id. To ensure that parties
12 comply with these requirements, movants must file certifications that “accurately and specifically
13 convey to the court who, where, how, and when the respective parties attempted to personally
14 resolve the discovery dispute.” ShuffleMaster, 170 F.R.D. at 171. Courts may look beyond the
15 certification made to determine whether a sufficient meet and confer occurred. See, e.g., Cardoza
16 v. Bloomin’ Brands, Inc., 141 F. Supp. 3d 1137, 1145 (D. Nev. 2015).
17         Here, neither motion states whether the parties made a good-faith effort to meet and confer.
18 Further, neither motion includes a certification regarding a meet-and-confer. Although the Court
19 construes pleadings liberally in their favor, pro se litigants are bound by the rules of procedure.
20 Ghazali v. Moran. 46 F.3d 52, 54 (9th Cir. 1995).
21         Accordingly, both Plaintiff’s motion to compel and Defendants’ motion to extend
22 discovery deadlines are DENIED without prejudice. Docket Nos. 32, 33.
23         IT IS SO ORDERED.
24         Dated: October 9, 2020
25                                                              ______________________________
                                                                Nancy J. Koppe
26                                                              United States Magistrate Judge
27
28

                                                    2
